Title: To Thomas Jefferson from Edmund Pendleton, 17 March 1800
From: Pendleton, Edmund
To: Jefferson, Thomas



Dear Sir
Edmundsbury Virga. Mar. 17th. 1800

Permit me to introduce to you my friend Mr. John Hoomes jr., son of Mr. Hoomes of the Bowling Green whose respectability you are no stranger to.
The young Gentn. (worthy of such a father) is in the Mercantile line and about to go to Europe; and as it is possible that he may be taken & carried to France; Or that he may incline to viset that Countrey before his return, he judges that in either case, he might derive considerable benefit from your recommendation of him to some of your Acquaintance there: Any thing of the sort, wch. you can with propriety give him, either officially, or as a Citizen, will be gratefully acknowledged by father & son, and esteemed as a favor done to
Dr. Sir, Your Affe. & obt. servt.

Edmd Pendleton

